     Case: 1:20-cv-02753 Document #: 10 Filed: 05/21/20 Page 1 of 1 PageID #:233

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

LKQ Corporation, et al.
                                       Plaintiff,
v.                                                      Case No.: 1:20−cv−02753
                                                        Honorable Thomas M. Durkin
General Motors Company, et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 21, 2020:


         MINUTE entry before the Honorable Thomas M. Durkin:The parties are to file a
joint status report by 7/23/2020. See Judge Durkin's website
(http://www.ilnd.uscourts.gov/home/JudgeInfo.aspx) for status report content. Mailed
notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
